In an action by the assignee of a contract vendee of real property, against the vendor to recover the amount of the down payment on the contract and the amount of the title search expense, and to impress and foreclose a vendee’s lien therefor on the property, defendant appeals: (1) from so much of an order of the Supreme Court, Nassau County, dated January 13, 1961, made on reargument, as adhered to a decision granting plaintiff’s motion for summary judgment under rule 113 of the Rules of Civil Practice; and (2) from an order and interlocutory judgment (one paper) thereafter made by said court, dated January 26, 1961, and entered February 2, 1961, which granted said motion and awarded judgment to plaintiff against defendant, for the sum of $5,414, with interest and costs, and directed the entry of a further judgment impressing a vendee’s lien upon the property in the event said sum be not paid. Order of January 13, 1961, insofar as appealed from, and the order and judgment of January 26, 1961, affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur. [27 Misc 2d 1078.]